I
am pleased to express to you, Sir, and to your friendly
country, Gabon, our sincere congratulations on your
election as President of the General Assembly at its
fifty-ninth session. We are confident that you will lead
the work of this session in a highly capable and
efficient manner. I should also like to express our
appreciation to your predecessor, Mr. Julian Hunte,
Minister for Foreign Affairs of Saint Lucia, who, as
President of the last session of the Assembly, managed
its affairs with wisdom and skill.
On this occasion, I should like to convey the deep
appreciation of the Kingdom of Saudi Arabia to
His Excellency Mr. Kofi Annan for his sustained,
diligent and commendable efforts to maintain
international peace and security and to revitalize the
role of the United Nations and enhance its functions,
capacities, credibility and effectiveness. In that regard,
the speech given by the Secretary-General last week is
notable and praiseworthy, as it provided a blueprint and
guidelines for enhancing the resiliency of the
international order. It is crucial when tackling global
issues to bridge the gaps in the international order so
that measures are not applied selectively or arbitrarily.
The accelerating global changes and the grave
challenges facing the international community today
necessitate more than ever a scrutiny of the working
methods of the United Nations, as well as the
structures and functions of its organs, in order to
enhance its ability to prevent and resolve conflicts and
to maintain international peace and security.
In that respect, the Kingdom of Saudi Arabia
supports the call for reform of the Security Council, in
particular, an increase in its membership in order to
improve geographical representation, a greater
transparency in its work, a halt to the application of
double standards and the adoption of measures that
will enhance the credibility of the Council’s work and
guarantee respect for, and compliance with, its
resolutions.
Among the important reforms needed in our
Organization is restriction of the veto power.
Permanent members of the Security Council should not
be allowed to invoke their right of veto in cases where
proposed resolutions and procedures are adopted to
implement previously agreed resolutions.
It is also imperative to establish an optimal
balance between the General Assembly and the
Security Council, to enhance the role of the Economic
and Social Council and to establish closer coordination
18

among the various United Nations funds, programmes
and activities.
We reaffirm our commitment to the United
Nations and the multilateral international order. Today,
more than ever, the international community is in dire
need of a unified and mutually supportive stance in
order to achieve just solutions to the current problems
we all face. It is through respect for the shared values,
traditions and principles that are deeply rooted in the
conscience of all mankind that we can promote
constructive cooperation and the achievement of
security, peace, stability and prosperity for all nations.
Humanity has been afflicted by the growing
danger of terrorism. It is a phenomenon that does not
differentiate between societies. Increasingly, terrorist
groups have been crossing borders and expanding their
networks into different regions, nations and continents.
Today, it is therefore critical that we exert every effort
possible to increase international cooperation to
combat terrorism and confront those who instigate and
finance it.
The Kingdom of Saudi Arabia rejects terrorism in
all its forms and manifestations and is cooperating with
the international community to eliminate that global
evil. The Kingdom of Saudi Arabia has affirmed its full
support for the Security Council resolutions relating to
terrorism. In that regard, Saudi Arabia has taken the
necessary steps to close any loopholes in its domestic
regulations on charitable fund-raising activities that
might allow such funds to be used for illicit purposes.
We have established a public commission tasked with
supervising and organizing the activities of all
charitable and relief organizations with a view to
streamlining their operations and preventing those with
bad intentions and evil objectives from using their
humanitarian funds for illegal purposes.
The Kingdom of Saudi Arabia was among the
first signatories of the Arab Convention on the
Suppression of Terrorism and other similar agreements
emanating from the Organization of the Islamic
Conference and the Arab Gulf Cooperation Council. In
addition, it has acceded to nine other international anti-
terrorism conventions and agreements. In that regard,
the Government of Saudi Arabia has recently taken a
series of measures that are indicative of its seriousness
and determination to fight terrorism. Its strategy of
preventive action to forestall criminal acts has already
been successful in the fight against this deadly scourge
and has earned the praise and admiration of the
international community and international
organizations.
It is important to remember that crimes
committed by a handful of criminals and misguided
felons cannot justify incriminating a whole society or
an entire culture. Terrorism can strike any city and
target any interests, regardless of the nationality,
religion or ethnic origin of the victims. Terrorism is a
global phenomenon that calls for joint action and
cooperation by all countries and requires the close
collaboration of concerned international organizations
to effectively find the means to confront it and
eliminate it.
It is on the basis of the foregoing that I am
pleased to announce before this gathering that the
Government of the Kingdom of Saudi Arabia has
decided to host an international conference to combat
terrorism, to be held in Riyadh from 5 to 8 February
2005. Its purpose is to exchange information and
experience in the field of combating terrorism and to
see how we can cooperate with other countries in the
fight against that universal threat. We also intend to use
this excellent opportunity to learn about scientific and
practical techniques relevant not only to combating
terrorism, but also to the prevention of money-
laundering, drug trafficking and arms smuggling. The
conference will also provide a good forum in which to
study the culture and psychology of terrorists and the
structure of terrorist organizations.
Official invitations to the anti-terrorism
conference have already been extended to concerned
international organizations as well as to countries that
have suffered or are suffering from terrorism. The
Kingdom of Saudi Arabia welcomes the participation
of all those invited and hopes that the outcome and
final recommendations of the conference will
constitute an important addition and a great support to
international efforts to eradicate terrorism and address
the root causes of that dangerous phenomenon.
The setback in the peace process and the
mounting wave of violence and extremism in our
region are largely attributable to the Israeli
Government’s pursuit of policies that are totally
incompatible with the fundamental principles of the
peace process, notably the principle of land for peace.
Israel’s actions are in contravention of Security Council
resolutions — in particular, resolutions 242 (1967) and
19

338 (1973) — and the road map. They are incompatible
with the United States Administration’s vision of two
States — an Israeli State and an independent
Palestinian State — living side by side.
The Arab peace initiative continues to stand as a
credible basis for the security and stability of all the
peoples of the region because it ensures a lasting, just
and comprehensive solution to the Arab-Israeli
conflict. It is therefore incumbent upon all of us to
exert our utmost efforts to put the peace process back
on track. It is particularly important to push the peace
process forward after it has stalled and after the
humanitarian plight of the Palestinian people — which
should be a goad to the conscience of the international
community — has been met with indifference.
Furthermore, peace cannot be achieved by
unilateral Israeli measures that create new realities on
the ground and that are designed to prejudice the final
outcome of any political negotiations on the delicate
issue of a final settlement. The Palestinian question
cannot be solved, nor can the Arab-Israeli conflict be
ended, through the use of excessive force — aerial
bombardment, guided missiles, assassination of
Palestinian activists, destruction of infrastructure,
usurpation of property, violation of rights and the
imposition of collective punishment. Peace will be
achieved and security will prevail only when United
Nations resolutions are implemented, the provisions of
international law are respected and applied and the
principles of justice and equality are observed.
The Kingdom of Saudi Arabia condemns the
continuous escalation against the Palestinian people
and the Israeli Government’s insistence on establishing
and expanding its settlements. We also condemn the
continued construction of the separation wall that has
annexed extensive Palestinian lands in unprecedented
defiance of the advisory opinion of the International
Court of Justice, which acknowledged the illegality of
the wall and ordered Israel to dismantle it, as well as
the General Assembly resolution that followed that
opinion, effectively demonstrating the consensus of the
international community on the issue.
However, if Israel is serious about withdrawing
from Gaza and about dismantling its settlements there,
we stress that such an action should proceed in
coordination with the Palestinian Authority, in
conformity with the requirements of the road map and
under the supervision of the Quartet. The proposed
withdrawal should come about as a first step towards a
complete and full withdrawal from all the Palestinian
lands, including Al-Quds.
The Kingdom of Saudi Arabia is closely
monitoring efforts to eliminate all forms of weapons of
mass destruction from the Middle East and to keep it
free from all such lethal weapons. In that respect, we
call upon the international community to adopt an
even-handed approach, refrain from applying double
standards, assume its legal and moral responsibilities
and urge the Israeli Government to refrain from the
development of its nuclear programmes, as well as
subject its nuclear installations to the inspection and
safeguards regime of the International Atomic Energy
Agency.
We are profoundly distressed and gravely
concerned at the deteriorating security situation in
some parts of Iraq, where tragic incidents, heinous acts
of violence, and the horrific kidnapping of innocent
people seem to be daily occurrences. Faced with this
appalling reality, we can only urge the Iraqi people and
all Iraqi factions to mend fences and work hand in
hand to support the efforts of their transitional
Government to establish the security, safety and well-
being of their country; preserve its national unity and
independence and ensure the restoration of Iraq’s
effective and positive role in the international arena.
We also call upon the United Nations to play a greater
role in assisting the Iraqi Government to meet the
requirements of the ongoing political process,
including by conducting general elections, which we
hope will lead to a permanent legitimate Government,
and proceeding with reconstruction efforts.
The Kingdom of Saudi Arabia has presented
some ideas regarding the deployment of Islamic troops
in Iraq. With the consent of the Iraqi Government and
under United Nations supervision, we would like such
troops not to supplement, but to replace, the
multilateral forces. Those ideas, however, have not
materialized, although their basic premise deserves
consideration and follow-up.
With respect to developments in the brotherly
country of the Sudan, the Kingdom of Saudi Arabia is
profoundly moved by the humanitarian tragedy in
Darfur and supports the efforts of the Government of
the Sudan to restore stability in that region. We support
the Sudan’s cooperation with relief and humanitarian
organizations and others in addressing the
20

humanitarian situation resulting from the crisis. We
hope that the efforts of the Government of the Sudan
and those of the African Union will be given sufficient
time to restore security to the region and to ensure the
well-being of its people.
The Kingdom of Saudi Arabia has initiated an
ongoing airlift operation, using Saudi cargo planes, to
provide direct humanitarian assistance to the Darfur
region. This assistance includes medical and food
supplies, tents and power generators. Moreover, there
are Saudi relief teams in the region who have
established clinics and hospitals inside camps and
equipped them with doctors, medicine, medical
supplies and tests. In addition, wells have been dug to
provide the camps with drinking water, and electricity
is being supplied.
Human development and economic prosperity are
major keys to achieving a better future for developing
countries. To reach that objective, developed and
developing nations can work together to achieve great
success. My country has contributed to this process by
adopting and implementing numerous development
projects and by extending generous assistance to
developing and least developed countries through
national, regional and international agencies, in order
to help them in overcoming the problems of poverty
and underdevelopment.
We appreciate the concern expressed by the
Group of Eight at their summit in Sea Island, Georgia,
in the United States, regarding the future of the Middle
East and their desire to help the countries of the region
develop and make progress. However, we believe that
political and economic reforms should not be imposed
or dictated from outside; rather, international assistance
in this area should serve as a catalyst to help these
nations initiate their own reforms. Outside interference
on the question of reform can only result in disrupting
and stalling processes that are already under way.
For reforms to be effective and lasting, they
should reflect the actual needs of the societies
concerned and should conform with a given State’s
stage of development. Of course, there is much that the
advanced countries can do to help in this process,
especially in the areas of investment, trade
liberalization, international economic cooperation and
the opening of their markets. We believe that removing
protective measures, such as trade barriers and tariffs,
and eliminating preferential treatment that hinders the
ability of developing countries to enter the markets of
developed countries can go far in achieving desired
development goals. There is, moreover, a need to make
the necessary effort to help those countries to
overcome their problems and their chronic political
conflicts.
The Kingdom of Saudi Arabia, based on its
position of responsibility and its effective role in the
international oil market, has consistently sought to
meet its obligations to maintain stable oil markets and
ensure continuing world economic growth. To that end,
it has increased its production capacity to ensure
sufficient supply and to control unnatural oil price
surges.
In this regard, the Kingdom of Saudi Arabia took
the initiative of establishing the International Energy
Forum and hosting its general secretariat in Riyadh.
The Forum has become a platform for discussing ways
and means of cooperation and dialogue between
consumer and producer countries, whether within or
outside the Organization of Petroleum Exporting
Countries (OPEC). Those countries should seek to
intensify their cooperation in order to ensure stable
markets for the strategic commodity of petroleum, and
to guarantee the continued growth of the global
economy.
In view of the tragic security events on the
international scene, the world needs, more than ever,
concerted international efforts to increase dialogue and
raise the level of understanding, mutual contact and
familiarity among nations and cultures. The world
needs to embark on a serious effort to propagate a
culture of peace, in order to achieve for our fellow
human beings the dignity and prosperity they deserve.
We need to do more to put an end to the wave of
violence and work for the achievement of justice and
the termination of racial discrimination.
God Almighty said in the Holy Qur’an: “O
mankind! We created you from a single (pair) of a male
and a female, And made you into Nations and tribes,
that ye may know each other. Verily the most honoured
of you in the sight of Allah is (he who is) the most
righteous of you.”